11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

James Autry Whited,                            * From the 207th District
                                                 Court of Comal County,
                                                 Trial Court No. CR2008-206.

Vs. No. 11-11-00111-CR                         * April 30, 2013

The State of Texas,                            * Memorandum Opinion by Wright, C.J.
                                                 (Panel consists of: Wright, C.J.,
                                                 McCall, J., and Willson, J.)


      This court has inspected the record in this cause and concludes that there is
no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.